UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4408


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MUSTAPHA ISSAKA ZICO, a/k/a Mustafa Zico, a/k/a Alhaji,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cr-00117-LO-1)


Submitted:   December 20, 2013            Decided:   January 29, 2014


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Conte, Charles J. Soschin, LAW OFFICE OF J. R. CONTE,
P.L.L.C., Washington, D.C., for Appellant.      Dana J. Boente,
Acting United States Attorney, Julia K. Martinez, James P.
Gillis, Assistant United States Attorneys, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mustapha     Issaka   Zico       appeals    the    district   court’s

judgment imposing a sentence of 216 months in prison after the

jury convicted him of conspiracy to import one kilogram or more

of heroin in violation of 21 U.S.C. §§ 960(b)(1)(A), 963 (2012),

and distribution for the purpose of unlawful importation of one

kilogram or more of heroin in violation of 18 U.S.C. § 2 (2012),

21    U.S.C.       §§ 959(a),    960(b)(1)(A)       (2012).       On   appeal,    Zico

raises   the       issues   of   whether    the    evidence      was   sufficient   to

convict him and whether his sentence was improper.                     We affirm.

               A    defendant     challenging        the    sufficiency      of     the

evidence faces a heavy burden.                  United States v. Cone, 714 F.3d
197, 212 (4th Cir. 2013) (citation and quotations omitted).                         We

must uphold a jury verdict if there is substantial evidence,

viewed in the light most favorable to the Government, to support

it.    United States v. Al Sabahi, 719 F.3d 305, 311 (4th Cir.

2013) (citation and quotations omitted).                      Substantial evidence

is “evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                  United States v. Burgos, 94
F.3d 849, 862 (4th Cir. 1996) (en banc).

               Zico argues that the evidence was insufficient because

it “came solely from the testimony of unreliable drug dealers

and drug couriers,” and “a conviction based entirely on such

                                            2
biased testimony should not stand.”             (Appellant’s br. at 13).

However, the jury has already assessed the credibility of the

witnesses, and we cannot do so on appeal.              See United States v.

Cabrera-Beltran, 660 F.3d 742, 754 (4th Cir. 2011) (citation

omitted); see also Perry v. New Hampshire, 132 S. Ct. 716, 723

(2012)   (“[J]uries   are    assigned     the   task   of   determining     the

reliability of the evidence presented at trial.”).                   Moreover,

“[t]he settled law of this circuit recognizes that the testimony

of a defendant’s accomplices, standing alone and uncorroborated,

can provide an adequate basis for conviction.”              United States v.

Burns, 990 F.2d 1426, 1439 (4th Cir. 1993) (citation omitted).

Deferring to the jury’s credibility determinations, we conclude

that substantial evidence supports the jury’s verdict.

           We review a criminal sentence for reasonableness using

an abuse of discretion standard.          United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).        First, we consider whether the district

court    committed    a   significant      procedural       error,   such   as

improperly   calculating     the    Guidelines    range     or   inadequately

explaining the sentence.           United States v. Allmendinger, 706
F.3d 330, 340 (4th Cir.), cert. denied, 133 S. Ct. 2747 (2013).

If the sentence is procedurally reasonable, we then consider its

substantive reasonableness, taking into account the totality of

the circumstances.        Gall, 552 U.S. at 51.          We presume that a

                                      3
sentence within or below a properly calculated Guidelines range

is substantively reasonable.               United States v. Susi, 674 F.3d
278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s sentencing range under the Sentencing

Guidelines.     Allmendinger, 706 F.3d at 340.                  The district court

is next required to give the parties an opportunity to argue for

what they believe to be an appropriate sentence, and the court

must consider those arguments in light of the factors set forth

in 18 U.S.C. § 3553(a) (2012).             Id.

            When    rendering   a   sentence,           the   district     court    must

make and place on the record an individualized assessment based

on the particular facts of the case.                    United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).                    In explaining the sentence,

the “sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments

and   has   a      reasoned   basis        for    exercising       his     own     legal

decisionmaking authority.”          Rita v. United States, 551 U.S. 338,

356 (2007).     While a court must consider the statutory factors

and   explain   its    sentence,      it       need    not    explicitly    reference

§ 3553(a) or discuss every factor on the record.                     United States

v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            Zico first contends that the district court erred in

applying a three-level enhancement for his role as a manager or

                                           4
supervisor in the offense pursuant to U.S. Sentencing Guidelines

Manual § 3B1.1(b) (2012).           We review this issue for clear error.

Cabrera-Beltran, 660 F.3d at 756.              The adjustment applies “[i]f

the defendant was a manager or supervisor (but not an organizer

or    leader)   and    the   criminal    activity      involved    five   or   more

participants or was otherwise extensive.”                  USSG § 3B1.1(b).      The

Guidelines list seven factors to be considered in making the

determination.         See   USSG    § 3B1.1   cmt.    n.4;   United    States   v.

Otuya, 720 F.3d 183, 192 (4th Cir. 2013) (applying some of these

factors in assessing propriety of three-level enhancement).

            “[T]he      aggravating     role    adjustment        is   appropriate

where the evidence demonstrates that the defendant controlled

the   activities      of   other    participants      or   exercised    management

responsibility.”           United States v. Llamas, 599 F.3d 381, 390

(4th Cir. 2010) (citation and internal quotations omitted); see

also United States v. Slade, 631 F.3d 185, 190 (4th Cir. 2011)

(noting this Court has affirmed application of an aggravating

role adjustment under USSG § 3B1.1(b) where there was “record

evidence that the defendant actively exercised some authority

over other participants in the operation or actively managed its

activities”).         The defendant need only have exercised control

over one participant.              See USSG § 3B1.1 cmt. n.2.             Applying

these standards to the facts of this case, we conclude that the

district court did not clearly err in applying the enhancement.

                                         5
            Finally, Zico contends that the district court failed

to consider pertinent sentencing factors when imposing his 216-

month    sentence     because    the     court      failed    to    discuss       certain

factors on the record and because his sentence was longer than

the sentences imposed on related defendants.                     We disagree.

            The     district    court     first      properly      calculated     Zico’s

Guidelines range to be 262 to 327 months.                    The court noted that

it had considered the parties’ written positions on sentencing

and gave them an opportunity to argue for the sentence they

believed to be appropriate.             Zico requested a sentence below his

Guidelines    range    based     in    part    on    the    factors    he   raises      on

appeal.    He contended that the low end of his Guidelines range

was “100 months more than any other defendants in this case,”

and a sentence below the Guidelines range was appropriate based

on “the nature of the offense and the nature of Mr. Zico.”

            The     district     court     granted         Zico’s    request      for    a

variance and sentenced him substantially below his Guidelines

range.     While the sentence was not as low as Zico wanted, the

court    explained    its   sentence      was       appropriate     because,       unlike

other defendants, Zico had failed to accept responsibility and

had obstructed justice.

             We therefore affirm the district court’s judgment.                         We

dispense     with    oral      argument       because      the     facts    and    legal



                                           6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7